Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination. Claims 1 and 2 are independent claims.
	Copious amount of art was found.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacks et al. (Analytical Biochemistry (1967), 21(2), 279-85). The claim reads on the following compounds.
RN   17695-47-5  HCAPLUS
CN   Hexanoic acid, 4-methyl-2-oxo-2H-1-benzopyran-7-yl ester  (CA INDEX 
     NAME)

    PNG
    media_image1.png
    150
    428
    media_image1.png
    Greyscale

RN   17695-48-6  HCAPLUS
CN   Hexadecanoic acid, 4-methyl-2-oxo-2H-1-benzopyran-7-yl ester  (CA INDEX
     NAME)

    PNG
    media_image2.png
    150
    753
    media_image2.png
    Greyscale

RN   18319-92-1  HCAPLUS
CN   Heptanoic acid, 4-methyl-2-oxo-2H-1-benzopyran-7-yl ester  (CA INDEX 
     NAME)

    PNG
    media_image3.png
    150
    460
    media_image3.png
    Greyscale

RN   18319-93-2  HCAPLUS
CN   Nonanoic acid, 4-methyl-2-oxo-2H-1-benzopyran-7-yl ester  (CA INDEX 
     NAME)

    PNG
    media_image4.png
    150
    525
    media_image4.png
    Greyscale
.
In these compounds R1 is methyl, R2, R3, R4 and R5 are hydrogen and R6 is C5, C6, C8 or  C15 alkyl groups (see abstract).

Copious amount of art was found with compounds having varying length of alkyl groups at instant R1 which are substrates for lipases. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jacks et al. (Jacks et al. (Analytical Biochemistry (1967), 21(2), 279-85). The reference teaches various compounds which are substrates for lipase. The claims differ by requiring compounds that differ from the prior art compounds by requiring one or two methyl groups. Compounds that differ only by the presence of an extra methyl group are homologues. Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue. The homologue is expected to be prepareable by the same method and to have the same properties. This expectation is then deemed the motivation for preparing homologues. Homologues are obvious even in the absence of a specific teaching to methylate, In re Wood 199 USPQ 137; In re Hoke 195 USPQ 148; In re Lohr 137 USPQ 548; In re Magerlein 202 USPQ 473; In re Wiechert 152 USPQ 249; Ex parte Henkel 130 USPQ 474; In re Fauque 121 USPQ 425; In re Druey 138 USPQ 39. In all of these cases, the close structural similarity of two compounds differing by only one (or two) methyl groups sufficed; no specific teaching to methylate was present or required. None of these cases has been overruled and indeed the examiner is unaware of any post Lohr case in which motivation is required to put a methyl group on an old compound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 20, 2021
/BRUCK KIFLE/Primary Examiner, Art Unit 1624